— Appeal and cross appeal from an order of the Supreme Court, Onondaga County (Brian F. DeJoseph, J.), entered November 26, 2008. The order denied the motions of plaintiff and defendant City of Syracuse to set aside the verdict and for a new trial.
It is hereby ordered that said appeal and cross appeal are unanimously dismissed without costs (see Smith v Catholic Med. Ctr. of Brooklyn & Queens, 155 AD2d 435 [1989]; see also CPLR 5501 [a] [1], [2]). Present — Scudder, P.J., Peradotto, Lindley and Sconiers, JJ.